Citation Nr: 1535856	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a liver disability, to include micronodular cirrhosis of the liver and autoimmune hepatitis.

2. Entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 50 percent from September 18, 2013, for dysthymic disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 18, 2013.  


REPRESENTATION

Veteran represented by:	Sherri Allen, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2014 rating decision, the Veteran's dysthymic disorder was increased to 50 percent disabling, effective September 18, 2013.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also perfected an appeal as to the issue of entitlement a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, in a September 2014 rating decision, entitlement to a TDIU was granted, effective September 18, 2013, the date that his combined service connected disability rating met the minimum threshold requirements under 38 C.F.R. § 4.16(a).  In as much as the Veteran's claims for higher ratings for the disabilities upon which TDIU was awarded remain open and the Veteran has asserted that he last worked in May 2009 and was no longer able to work due to his liver condition, the Board concludes that the claim for entitlement to TDIU prior September 18, 2013 remains open.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his January 2013 substantive appeal, the Veteran requested a hearing before the Board.  However, in a February 2015 written statement, the Veteran's stated he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from the Puget Sound Healthcare System (HCS) dated September 2010 to June 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for residuals of a head injury has been raised by the record in a June 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also September 2010 Report of Contact.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there are outstanding VA treatment records.  Treatment records from the Puget Sound HCS associated with the evidentiary record are dated up to June 2013.  However, the September 2014 supplemental statement of the case states that the AOJ reviewed treatment records from the Puget Sound HCS dated through 2014.  On remand, the AOJ should obtain all outstanding VA treatment records from June 2013 to the present.  The AOJ should also obtain updated treatment records from Naval Hospital Bremerton dated from May 2014 to the present.

The evidence of record also indicates there may be outstanding private treatment records regarding the Veteran's mental health treatment.  In a September 2009 Authorization and Consent to Release Information to VA (VA Form 21-4142), the Veteran indicated he had received mental health treatment from Dr. Z.J. since September 2009.  Dr. Z.J. submitted an April 2010 letter regarding the Veteran's mental health status, and stated that the Veteran has been seen for individual therapy sessions.  The record also contains a January 2011 letter from Dr. Z.J. summarizing the Veteran's mental status.  In his January 2013 substantive appeal, the Veteran stated generally that he has received ongoing mental health care.  On remand, the AOJ should make appropriate efforts to obtain any outstanding mental health treatment records, to include from Dr. Z.J. and/or Cedar Grove Psychological Services.

Finally, the Veteran contends that he suffers from constant, debilitating pain in the upper right quadrant of his abdomen due to his service-connected liver disability.  See, e.g., June 2009 Veteran statement.  In a December 2012 letter opinion, the Veteran's primary care physician at Naval Hospital Bremerton, Dr. E.J.S., opined that the Veteran's "liver capsule retraction from scarring and atrophy after resolution of autoimmune hepatitis explains [the Veteran's] chronic abdominal pain.  This pain is causing significant disability."  See also August 2010 VA examination report (VA examiner attributed the Veteran's abdominal pain to his chronic autoimmune hepatitis with cirrhosis).

In his June 2009 statement, the Veteran stated that his right upper quadrant pain became acute and debilitating in about September 2008, and that he has slowed down his entire life trying to stay ahead of the pain.  The evidentiary record, including treatment records, extensively details the Veteran's complaints of severe right upper quadrant pain associated with his liver disability.  Several lay statements were submitted in June and December 2009 from the Veteran's friends and family members which discuss the changes in the Veteran and his lifestyle due to his pain, and indicating that the Veteran has to just sit still, and that at times the Veteran has to stay in bed for days due to the pain from his liver.  See, e.g., December 2009 T.R.M. statement; December 2009 T.E.M. statement; December 2009 E.A.W. statement; December 2009 L.M. statement; December 2009 R.C.A. letter; June 2009 wife statement; June 2009 R.M. statement.  The Veteran was afforded VA examinations in April 2009, August 2010, and June 2014.  Although each examination report notes the Veteran's reports of abdominal pain, none address the Veteran's contentions that the pain is constant and debilitating, and none addresses the lay evidence of record that the pain can be so severe as to confine the Veteran to bed.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his liver disability, to include a discussion of the associated abdominal pain, and whether the Veteran experiences incapacitating episodes due to his liver disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his liver disability, abdominal pain, and/or mental health.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include all mental health treatment records from Dr. Z.J. and/or Cedar Grove Psychological Services from September 2009 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain updated treatment records from Naval Hospital Bremerton dated from May 2014 to the present.  All obtained records should be associated with the evidentiary record.

3. The AOJ should obtain all outstanding VA treatment records, to include from the Puget Sound HCS, dated from June 2013 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected liver disability, to include micronodular cirrhosis of the liver and autoimmune hepatitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's liver disability, to include micronodular cirrhosis of the liver and autoimmune hepatitis.

The examiner should specifically address the Veteran's complaints of constant, debilitating right upper quadrant pain.  The examiner is to note that the medical evidence of record has attributed the Veteran's pain to his service-connected liver disability.  See, e.g., December 2012 Dr. E.J.S. letter opinion; August 2010 VA examination report.  The examiner should specifically address the medical evidence of record, as well as the statements from the Veteran, his friends, and family members, regarding the Veteran's abdominal pain, to include the functional effects of such pain, and whether the Veteran experiences incapacitating episodes.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. The AOJ should conduct any other development deemed appropriate.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

